Citation Nr: 0715225	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  02-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased (compensable) rating for 
spastic colon.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for herpes 
simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active military service from July 1971 
through August 1978.  He was a member of a state Air National 
Guard from March 1986 to September 2001, during which time 
the appellant had multiple periods of active duty training 
(ADT) and inactive duty for training (IDT).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).

The Board remanded the case in January 2005.  In October 
2006, VA granted service connection and a noncompensable 
rating for herpes simplex.  In December 2006, the appellant 
disagreed with the initial rating.

The issue of a higher initial rating for herpes simplex is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's low back disorder is not the result of 
disease contracted or injury sustained on active duty.

2.  The appellant does not have low back disability resulting 
from disease or injury sustained or aggravated during any 
period of ADT or from injury sustained or aggravated during 
any period of IDT with the Air National Guard.

3.  The appellant's spastic colon syndrome is mild, 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service, whether active duty, ADT, or IDT, nor can 
arthritis of the spine be presumed to have been incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112(a), 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.304, 3.306, 3.307(a)(1), 3.309 (2006).

2.  The schedular criteria for an increased (compensable) 
rating for spastic colon are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.112, 4.114, 
Diagnostic Code 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
appellant status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, the appellant was not provided with 
notice as to ratings or assignment of effective dates.  
However, he is not prejudiced by this lack of notice because 
the Board is denying the claim for service connection and for 
an increased rating, thus rendering moot any question as to 
assignment of ratings or of an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in July 2003.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III).  The appellant was informed 
of the requirements of successful claims for service 
connection and for increased rating, i.e., of establishing 
current disability, incurrence or aggravation of disease or 
injury in service, and a link between current disability in 
service; or that his service-connected disability had 
increased in severity.  He was informed of his and VA's 
respective duties in obtaining evidence and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, as the claims were subsequently 
readjudicated in a Supplemental Statement of the Case, the 
Board finds any error as to the timeliness of the notice to 
be harmless.

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  VA 
examinations and medical opinions were performed and obtained 
in May 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The appellant contends that he incurred a low back disorder 
during active duty in the Air Force, or, in the alternative, 
that a low back disorder was incurred in or aggravated by his 
service as a member of a state Air National Guard.  The 
alternative allegation raises factual questions of the 
appellant's duty status at various times as the duty status 
bears on the appellant's legal entitlement to benefits, which 
is discussed further below.

In November 2005, the Board reopened a previously finally 
denied claim for service connection for a low back disorder, 
finding new and material evidence, see 38 C.F.R. § 3.156(a) 
(2001), without assessing the credibility or weight of the 
evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
This decision considers the claim de novo, undertaking the 
previously deferred assessments of the credibility and 
relative weight of evidence.  Id.

The appellant has established degenerative disc disease, with 
an L4-5 disc bulge, and degenerative arthritis of the low 
back, most recently diagnosed by VA compensation examination 
in May 2006.  Thus, the existence of current disability is 
not in dispute.

In seeking VA disability compensation, the appellant must 
establish that current disability results from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Even if there is no record of a degenerative arthritis of the 
low back in active service, incurrence or aggravation in 
service will be presumed if it was manifest to a compensable 
degree within one year after active military service, if the 
claimant had 90 days of continuous active service during a 
period of war or after December 31, 1946.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

All questions of fact and law pertaining to entitlement to 
service connection and disability compensation pertain to the 
"period of service in which the said injury or disease was 
incurred, or preexisting injury or disease was aggravated."  
38 U.S.C.A. §§ 1110, 1131.  Consequently, this decision must 
consider the appellant's several periods of service 
discretely.

"Active duty," in pertinent part, means "full-time duty in 
the Armed Forces, other than active duty for training."  
38 U.S.C.A. § 101(21)(A) (West 2002).

With respect to the appellant's initial period of active 
duty, the Board notes that June 1971 pre-induction medical 
history and physical examination reports are negative for 
history or current finding of low back disorder.  Thus, the 
appellant is presumed sound of the low back on entrance into 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

The first documentation of a low back complaint was in July 
1976, when the appellant sought treatment for back pain and 
feeling faint.  The impression was low back strain.  The next 
day he was seen again for gastrointestinal complaints without 
mention of back pain.  Four days after the initial complaint, 
he included back pain among complaints of other symptoms 
including shortness of breath, dyspnea, fatigue, grogginess, 
and cough.  During the remainder of the month and in July 
1976, he was evaluated for gastrointestinal complaints with 
no other impression about his back.

In May 1977, the appellant complained of back pain and 
burning after urination.  Examination found he had full range 
of motion of the back and no spinal tenderness.  The 
assessment was rule out gonorrhea.  Several days later he was 
noted to be continuing with the same problem.  The treatment 
note did not identify whether the same problem was burning on 
urination, back pain, or both, but the examination note was 
of genitourinary and skin examination, not of back 
examination, and the assessment was unrelated to the 
appellant's back.  The several other subsequent treatment 
notes of July 1977 are unrelated to the appellant's back.

In March 1978, the appellant complained of two week's 
duration of right lumbar paravertebral muscle soreness and 
spasm not severe enough to lose time from work.  The examiner 
did not record a diagnostic impression.  Subsequently in 
March 1978, the appellant complained to a superior officer of 
inadequate medical treatment and the failure of the treating 
medical facility to diagnose a cause for multiple complaints.  
The hospital chief of medicine responded that the consensus 
of the treating medical staff was that the etiology of the 
appellant's complaints was psychological, and the staff 
recommended psychiatric treatment.  In April 1978, the 
appellant complained of continuing and unchanged low back 
pain.  On examination he was tender at the margin of the 
right paravertebral group.  A week later in April 1978, the 
appellant reported his back was generally better.

The appellant reported a history of recurrent back pain on 
his May 1978 separation medical history.  The examining 
physician commented that the appellant's report of recurrent 
back pain referred to the right-side lumbosacral region, 
caused by nervous tension and muscle spasm.  The May 1978 
separation examination reveals that his spine was found to be 
normal.

The appellant filed an original VA disability compensation 
claim in August 1978, which did not include a claim for a 
back disorder.  The appellant did not mention a back disorder 
to a September 1978 VA examiner, who did not report 
examination of the back.  In February 1980, the appellant 
filed his initial claim for a back disorder, reporting the 
date of onset as January 30, 1980.  A March 1980 medical 
certificate from S. Drennan, M.D., reported seeing the 
appellant five times in February 1980; the diagnosis was 
right sacroiliitis, rule out neuropsychiatric overlay.

A March 1980 statement from the appellant notes, in essence, 
that VA had found him not disabled, but the Air National 
Guard had rejected him for enlistment.  He implies that the 
rejection proved his low back disability, but he did not 
identify the disability to which he referred or report any 
official reason for the rejection.  January 1981 medical 
history and examination reports for enlistment in the Air 
National Guard were negative for current or past recurrent 
back pain.  The examiner noted emotional or attitudinal 
features of the appellant's presentation, but reported him as 
physically qualified for world-wide duty.  Air National Guard 
personnel records reveal the appellant was not accepted for 
enlistment until March 1986.

In 1983 and 1984 the appellant filed worker's compensation 
claims for back injury while a state employee on November 30, 
1983, and December 3, 1984, respectively.

There is a hiatus in the medical records from the January 
1981 examination report until February 1986 Air National 
Guard entrance medical history and examination reports.  The 
appellant reported no current or prior recurrent back pain.  
The appellant's back on physical examination was negative.

Subsequent Air National Guard medical records include 
multiple medical notations of recurrent and resolving low 
back pain.  There are also hundreds of pages of treatment and 
evaluation reports from May 2000 to April 2004 pertaining to 
the appellant's several claims for state worker's 
compensation for back injuries sustained in his civilian 
employment.  These records contain several notations 
regarding when the appellant reported the initial onset of 
his low back problems.  For example, in a June 2000 filing 
for worker's compensation for a May 15, 2000 injury at work, 
he denied prior injury of that body part.

Thereafter, in January 2001 the appellant asserted that he 
injured his low back while transporting ammunition in 
Thailand in 1972.  In February 2001 he told an Air National 
Guard physician that his back trouble started in Vietnam 
while loading a plane, with complete resolution at that time.

The appellant testified in September 2002 that he did not 
recall how he hurt his back originally.  He recalled he was 
on temporary duty assignment to the motor pool in 1977 doing 
many strenuous things.

An April 2003 report by P. Montalbano, MD, a neurosurgeon, to 
the state Insurance Fund reported care and evaluation of the 
appellant in March 2003 for low back pain and left greater 
than right lower extremity discomfort.  Dr. Montalbano noted 
the appellant's symptomatology began in 1983.  A September 
2002 letter from D. Price, D.C., reported his treatment of 
the appellant for a low back problem in the early 1980s, but 
that his office purged the records.

December 2005 statements from D, Price, D.C., and J. Bates, 
M.D., both of whom had treated the appellant, responded to 
the appellant's request for opinions about the cause and time 
of onset of his current low back disorder.  Dr. Price noted 
he had no knowledge of his injuries in the 1970 and could not 
comment whether his current disorder was related.  He offered 
general comments on susceptibility to reinjury after certain 
types of back injuries.  Dr. Bates in essence declined to 
offer an opinion, commenting only on the importance of 
correct diagnosis and treatment to minimize the potential for 
future reinjury.

A statement received in January 2006 from J. Grucella, P.T., 
noted she had no records of the appellant's injury in the 
1970s and therefore no knowledge of diagnosis or prognosis 
then.  She commented that chronic back pain can stem from an 
old injury that has not healed properly.

The statements from Drs. Price and Bates, and from therapist 
Grucella, are not evidence of an injury in service in the 
1970s.  They do not link the appellant's current low back 
disorder to an injury in service.  Given his reports of 
injury in January 1980 and thereafter, the statement have no 
probative value to show his current back disorder is linked 
to any particular old injury.

A May 2006 VA compensation examination included review of the 
appellant's claims file, clinical interview with the 
appellant, and current examination.  In this history, the 
appellant reported difficulty remembering his initial injury 
in service, except that he hit his head on a forklift and 
then developed right low back pain and stiffness.  He 
recalled that the pain lasted about three weeks and then 
resolved.  He next had low back pain about 18 months later, 
in 1980, after he was out of the service, when he picked up a 
piece of paper the wrong way.  He reported having made about 
eight worker's compensation claims since then for the same 
type of low right low back pain with right sciatic symptoms.  
The examiner diagnosed left L4-5 disc bulge, degenerative 
disc disease and arthritis.  The examiner opined that past 
magnetic resonance imaging (MRI) findings of left-sided 
anular disc bulge could not explain the appellant's primarily 
right-sided complaints.  The examiner also opined, based on 
current examination and review of the claims file, that the 
appellant's current low back pathology was unlikely related 
to his military service.

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant has a current low back disorder that was incurred 
in or had its onset during his initial period of active 
service.

As to the appellant's contentions that his current back 
problems are related to service, the Board notes that the 
appellant is not a medical professional competent to render 
an opinion on matters of medical etiology or aggravation.  
Thus, his opinion as to the nature and etiology of his back 
disability has no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the appellant is competent to describe the history 
of his symptoms, the Board believes that the appellant has 
been shown to not be a reliable historian.  In this regard, 
the Board notes that the appellant has frequently offered 
contradictory statements as to the history of his back 
symptoms.  For example, he denied any past back problems 
when, for example, he wanted entrance into the National 
Guard, yet he has also reported past and continuous back 
complaints since active duty when seeking VA benefits.  Also, 
VA has obtained records from the State Insurance Fund, which 
show claims for back injuries in November 1983 and December 
1984 among other post-active duty back claims.  However, the 
appellant denied recurrent back pain in his history in 
February 1986.  Numerous other records also reflect that the 
appellant has frequently provided inconsistent statements 
regarding the onset and history of his low back complaints.  
Consequently, the Board finds that the appellant's testimony 
and other statements regarding his history lack credibility, 
and cannot service to establish continuity of symptomatology 
with the notations of back complaints in service.

Furthermore, the Board finds that the greater weight of the 
medical evidence of record establishes that his current back 
disabilities are not related to his active military service.  
In this regard, the Board finds the most probative evidence 
of record to be the opinion of the May 2006 VA examiner.  As 
noted, that examiner reviewed the appellant's documented 
medical history, and found that his currently diagnosed 
disability were less likely to be related to his in-service 
complaints.  The Board believes this opinion to be consistent 
with his the 1978 separation examination, which showed his 
spine to be normal, and the fact that no further complaints 
were noted until February 1980.  Furthermore, the Board also 
believes this opinion to be consistent the 2003 statement of 
Dr. Montalbano in which the physician indicated that the back 
symptoms began in 1983, and the 2005 statements of Drs. Price 
and Bates in which the physicians declined to link the 
appellant's current disorder to injury in service.

Weighing against this adverse evidence is, essentially, the 
appellant's assertion of low back injury or insidious onset 
of symptoms in service and of continuity of symptomatology 
thereafter.  However, as noted above, the Board has found 
that the appellant's own statements as to the onset of his 
symptoms lack credibility.  Thus, the preponderance of the 
evidence is against granting service connection for a low 
back disorder as incurred on active duty in the Air Force.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

The Board notes that the appellant has also contended that 
the claimed back disability was either incurred in or 
aggravation by his periods of ADT or IDT.

Normally, a "veteran" shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1137 (West 2002).  

"Active military, naval, or air service" includes "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty," 
38 U.S.C.A. § 101(24)(B), and "any period of inactive duty 
training during which the individual concerned was disabled 
or died-(i) from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24)(C)(i) (West 2002).  

Thus, the status of "veteran" for a guardsman is derived, 
in pertinent part, from having disability resulting from 
disease or injury incurred or aggravated during ADT or injury 
incurred or aggravated during IDT.  Mercado-Martinez v. West, 
11 Vet. App. 415 (1998);  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).   
Consequently, such a claimant can establish service 
connection for a disability only if the evidence is in 
equipoise or weighs in favor of the claimant insofar as it 
shows either that the disability was incurred in service, or 
that it pre-existed service and increased in severity during 
service beyond the natural progress of the condition.  Id.  
Therefore, the presumptions of soundness or aggravation do 
not apply to ADT or IDT.  See Paulson, supra.

In this case, the appellant had many periods of ADT and IDT 
between March 1986, when he enlisted in the Air National 
Guard, and September 2001, when he retired.  The appellant 
cannot be a veteran of a period of ADT or IDT for purposes of 
this claim except as to such period or periods of service in 
which he experienced the incurrence or aggravation of the 
claimed back disability.  38 U.S.C.A. § 101(24) (2006).  
Correlating the documented periods of ADT and IDT with the 
dates of the service medical reports pertaining to the 
appellant's low back, the significant periods of service are 
April 11 to 15, 1988, ADT; April 16 to 17, 1988, IDT; April 
17, 1989, ADT; January 6, 1990, IDT; August 5, 2000, IDT; 
December 2, 2000, IDT, and February 3, 2001, IDT.

As there is no presumption of soundness for his entrance into 
Air National Guard membership, the negative February 1986 
entrance medical history and examination report are evidence 
that he did not have a back disorder on entrance into the Air 
National Guard to be weighed against evidence that he did.  
The preponderance of the evidence is that the appellant 
injured his low back and developed his current chronic, 
recurring low back disorder while not on ADT or IDT, some 
time between his August 1978 separation for active duty and 
his first report of low back problems on ADT in April 1988.  
For purposes of this decision, the appellant's February 1980 
report of January 1980 onset and the fact of worker's 
compensation claims in 1983 and 1984 are persuasive and 
probative evidence that he misrepresented his low back 
condition in his February 1986 enlistment medical history.

In short, the Board finds that the February 1980 report of 
Dr. Drennan and the fact of his two applications for worker's 
compensation for back injuries are more probative that he had 
developed a nonacute back disorder by the time he entered the 
Air National Guard than is his patently false denial of prior 
back pain or the negative entrance examination.  The question 
then is whether there is evidence of aggravation during any 
period of ADT or IDT that is not outweighed by evidence there 
was no aggravation.

In this regard, the Board notes that during the period in 
which he was in the Air National Guard, the record reflects 
that the appellant filed a worker's compensation claim in 
December 1987 for lower back injury on December 21, 1987.  
Air National Guard records show he was not on ADT or IDT on 
that date.

The first Air National Guard medical record pertaining to the 
appellant's back was on April 15, 1988.  The appellant had 
been on ADT from April 11 to 15.  He complained of a 
recurring lower lumbar injury.  He stated he had pulled his 
low back yesterday afternoon, reporting there was no specific 
injury; he had been moving a table top and desk in a supply 
area.  He reported having hurt his back in the same place a 
year ago and again three months ago.  Examination revealed 
essentially normal range of lumbosacral motion with sight 
decrease in flexion and a flattened lumbar curve without 
signs of muscle spasm.  The assessment was lumbar ligament 
strain, consider congenital condition if recurs.  The 
examiner stated it was a preexisting condition aggravated by 
military service and that a line of duty form was not made 
out.  The appellant was told to follow up with a private 
physician at his own expense, if needed.  A temporary profile 
for limited duty-lifting no greater than 15 pounds for two 
weeks-identified the reason as "pre-existing condition 
aggravated by military service."

On April 17, 1989, the appellant sought treatment for a back 
ache that began that morning, but that he had lifted a ladder 
the day before.  He felt pain while walking across a parking 
lot that morning.  He indicated mid-thoracic pain, onset at 
0900 hours.  He denied injury.  He denied radiation.  He said 
he put on a back brace he had from a prior injury, which 
helped.  He reported back problems on several prior 
occasions, for which he had seen a chiropractor.  Examination 
found normal range of motion with minor pain at the extremes, 
no tenderness to palpation and normal reflexes.  The 
assessment was back pain of unknown etiology, no treatment 
indicated at that time.  The appellant was on ADT on April 
17, 1989.  He was not on ADT or IDT on April 16, 1989.

The appellant filed a worker's compensation claim in August 
1989 for an August 21, 1989, low back injury.  He was not on 
ADT or IDT on the date of the injury.

January 1990 Air National Guard periodic medical history and 
physical examination reports show the appellant's report of 
recurring back pain.  His back was normal on examination.  
His physical profile of January 1990 was PULHES 1, permanent, 
for all categories.  The appellant reported in March and 
December 1990, and November 1991 medical certificates that he 
was without medical defect or disability that would 
disqualify him for full military duty.  An October 1992 
medical certificate notation of a change in medical disorder 
during the past year did not pertain to his back.  Periodic 
medical history and physical examination reports of January 
1994 show his declaration of positive history for multiple 
disorders and negative history of recurrent back pain and a 
normal back examination.  The appellant reported medical 
problems in the past year in a February 1995 medical 
certificate, but not related to his back.  He reported 
medical problems in medical certificates of January and 
December 1996 without mention of his back.  His November 1997 
medical certificate indicated no medical problems since his 
last military physical examination in 1995.  Periodic medical 
history and physical examination reports of December 1998 
reveal the appellant's denial of recurrent back pain and a 
negative examination of his spine and other musculoskeletal 
system.

A February 2000 private lumbosacral x-ray study done for 
complaints of persistent back pain found evidence of 
multilevel disc degeneration, most advanced at L4-5 and L5-
S1.

In June 2000, the appellant filed a worker's compensation 
claim for low back injury on May 15, 2000. A report of that 
date to the State Insurance Fund by D. Price, D.C., stated 
the appellant reported to his office that date for evaluation 
and treatment of low back pain associated with an injury 
sustained at work earlier that day while lifting a heavy 
trash container.  At that time, the appellant denied a 
history of back problems for the previous 10 years.  A July 
2000 medical record of G. Lewer, M.D., noted the appellant 
saw him for onset of low back pain on May 15, 2000, after use 
of a rug shampooer the day before.  The appellant stated he 
had had no fall, blow, or injury.  He stated he had missed 
three days of work, and his boss had him fill out the 
worker's compensation claims form and go see Dr. Price.  
Dr. Lewer's assessment was persistent low back pain of two 
and a half month's duration, etiology unclear.  The appellant 
was not on ADT or IDT on May 14 or 15, 2000.  His last prior 
duty status was IDT on May 6 and 7, 2000.

The appellant sought treatment on August 5, 2000, for low 
back pain.  He was on IDT that day.  He reported that his 
civilian doctor had limited his lifting capacity to less than 
35 pounds since May 15, 2000.  He reported the onset of 
symptoms following training.  The appellant reported he had a 
flattened lumbar spine and sciatica secondary to trauma shown 
by x-ray.  He currently complained of occasional left 
paresthesia and paraplegia.  The diagnosis was degenerative 
joint disease of the lumbar spine, slowly improving.  The 
examiner noted the appellant was to bring in a note from his 
treating neurologist showing his prognosis and current 
limitations.  He was given a profile limiting lifting to no 
more than 35 pounds.

A subsequent August 2000 record of Dr. Lewer noted onset of 
symptoms about two and a half month's previously, with the 
worst pain still over and around the sacrum.  X-ray study 
showed degenerative disc changes at L4-5 and L5-S1.  The 
assessment was persistent low back pain.

An October 2000 private lumbar magnetic resonance imaging 
(MRI) study revealed a small, flat paracentral disc 
protrusion at L4-5 and a very slight annular bulge at L5-S1.  
The appellant's Air National Guard medical records contain an 
undated note from Dr. Price stating work restrictions for 
pushing, pulling, and lifting.

A December 2, 2000, Air National Guard treatment record while 
on IDT noted the appellant's history of L4-5 disc protrusion, 
Dr. Price's undated work restriction, and that the appellant 
was currently being followed by a private neurologist.  The 
appellant reported the neurologist had told him his 
impairments were permanent and he would eventually need to 
find work other than as a custodian.  The recording physician 
gave the appellant a permanent 4T profile and noted that the 
appellant needed a medical evaluation board.

Of record are several pieces of correspondence related to the 
appellant's May 15, 2000, worker's compensation claim.  A 
November 27, 2007, report by R. Friedman, M.D., to the State 
Insurance Fund described a course of exacerbation and 
remission after the injury.  A December 2000 letter from the 
appellant to Dr. Friedman refuted several of Dr. Friedman's 
findings.  A December 2000 statement of M. O'Brien, M.D., a 
neurologist, to the State Insurance Fund took exception to 
portions of Dr. Friedman's November 2007 report, and a 
January 2001 statement of Dr. Friedman to the State Insurance 
Fund responded to Dr. O'Brien.

Dr. Friedman's November 2000 report noted, historically, that 
the appellant reported his lower lumbar pain all started in 
May 2000, when, on May 15, 2000, he was using a carpet 
extractor and doing lots of pulling all day and then had low 
back pain.  The appellant acknowledged that the day before he 
had been standing in formation for about an hour and a half 
with a little bit of a back problem, and the day before that 
he had a 3-mile walk for the Guard.  The appellant reported 
continuous but diminishing pain since May 15, 2000.  After 
physical examination and review of May 2000 x-ray studies, 
Dr. Friedman's impression was muscular gluteal pain today, 
pre-existing history of multiple low back complaints; mild 
degenerative spine disease on plain films and MRI, pre-
existing.

Dr. Friedman opined, on a more probable than not basis, that 
the appellant's current symptoms are an exacerbation of his 
pre-existing condition with repetitive, chronic back injuries 
over the last 20 years, with several back injuries since 1989 
reported by the appellant, treated with ibuprofen with good 
response with no days off and no report of injury.  Dr. 
Friedman opined the appellant had returned to his stable, 
pre-existing level of pain from the May 15, 2000, injury, 
with a history of intermittent pain in the past with 
exacerbations with his type of job.  The doctor further 
opined the appellant could resume general janitorial work 
without restriction.  Finally, Dr. Friedman opined the 
appellant had reached maximum medical improvement, was 
medically stable, and had returned to his pre-existing level 
of back pain with intermittent exacerbations and remissions.  
Using an American Medical Association guide to rating 
permanent impairments, he opined the appellant had a 5 
percent impairment of the whole man, 100 percent and solely 
attributable to his pre-existing conditions, and would 
therefore receive 0 percent impairment for his most recent 
exacerbation.

The appellant's December 2000 statement to Dr. Friedman 
asserted that he was asymptomatic prior to the May 15, 2000, 
injury, and that discomfort he felt on May 6 and 7, and on 
May 13 and 14, 2000, were the ordinary soreness of prolonged 
standing or walking that everyone felt.  He asserted that 
pain that began on May 15, 2000, was completely unrelated and 
had not existed before the May 15, 2000, injury.

A December 2000 statement by Dr. O'Brien, neurosurgeon, took 
exception to Dr. Friedman's conclusions that the appellant 
could continue his janitorial work because of his frequent 
flare-ups of difficulties.  Dr. O'Brien agreed that the 
appellant was relatively returned to his pre-existing level 
of back pain with intermittent exacerbations and remissions, 
he disagreed that there was no residual additional impairment 
attributable to the recent injury.  Dr. O'Brien opined the 
appellant's current status was 60 percent pre-existing and 40 
percent due to recent injury, which would yield a two percent 
impairment of the whole man due to the most recent injury.

Dr. Friedman's January 2001 statement to the State Insurance 
Fund rebutted Dr. O'Brien's opinion of 60/40 pre- post-injury 
apportionment of the appellant's back disability.  Dr. 
Friedman found no evidence of a new injury, but that the 
appellant clearly had an exacerbation of his pre-existing 
condition.  Dr. Friedman maintained his opinion of the 
appellant's complete remission to pre-existing back condition 
and capacity to continue his janitorial employment with 
occasional lifting of 50 pounds and repetitive lifting of 25 
pounds.

A February 3, 2001, Air National Guard follow-up note 
regarding the appellant's low back noted a long history of 
intermittent low back pain causing significant disability 
with permanent lifting restrictions.  The appellant's 
military job was noted to be heavy equipment mechanic and 
that he was now doing paperwork; a medical evaluation board 
was noted to be in progress.  The examiner noted having read 
all medical data and evaluations available and interviewed 
the appellant.  The appellant reported onset of back trouble 
in Vietnam while loading planes, after which he had complete 
resolution of back pain.  The appellant reported he then had 
exacerbations in 1983, 1984, 1987, 1989, and June 2000.  The 
examiner noted the small flat left paracentral intra-annular 
disc protrusion with slight left anterolateral compression, 
probably not causing pain or disability.  The appellant was 
on IDT on the date of this follow-up record.  This is the 
last Air National Guard medical record coincident with ADT or 
IDT.

The appellant completed an annual medical certificate in 
March 2001 in which he reported a history of worker's 
compensation claims for which he had received treatment 
without compensation.  He certified that he was still working 
his civilian job without any days missed.  There are no 
subsequent Air National Guard medical records pertaining to 
his low back.  Orders of October 2001 show he transferred to 
the USAF Retired Reserve effective September 22, 2001.

April 2001 reports from Dr. Price and J. Bates, M.D., pertain 
to a worker's compensation claim for low back injury April 
17, 2001, while emptying trash cans at work.  An April 2001 
physical therapist's note of previous back history noted the 
appellant's report of onset in 1980, while picking up a piece 
of paper.  The appellant filed a worker's compensation claim 
In September 2002 for a September 6, 2002, low back injury.  
A September 6, 2002, emergency room report from St. Alphonsus 
hospital noted injury yesterday while working as a janitor 
pulling a carpet after which he developed back pain and some 
radicular pain in the left foot.  A subsequent September 2002 
private treatment record from Family Practice Associates 
noted a history of seven prior worker's compensation injuries 
of his back, first in 1983.  The current examination found a 
lumbar list to the left and tenderness of the left paralumbar 
musculature without neurologic findings.  The diagnosis was 
acute and chronic back pain with underlying herniated disk 
noted on MRI.  A January 2003 MRI study revealed a small 
annular tear and disk bulge at L4-5 with slight left 
paracentral predominance and very little mass effect upon the 
sac.  The finding was noted as very similar to a May 17, 
2001, MRI finding.  As noted above, In April 2003, the 
appellant told Dr. Montalbano, a neurosurgeon, that his low 
back symptomatology began in 1983, with increased symptoms 
over the past six months.

As noted above, the May 2006 VA compensation examination of 
May 2006 included review of the appellant's claims file, 
clinical interview with the appellant, and current 
examination in reaching the conclusion that the appellant's 
low back disorder is probably not related to his military 
service.  Because the examiner had previously demonstrated 
familiarity with the appellant's medical history from the 
time of enlistment in the Air Force to the present that his 
opinion encompasses both active duty and service in the Air 
National Guard, the Board finds that it is reasonable to 
conclude that the examiner's opinion encompassed both his 
active service, and his subsequent ADT and IDT.

In light of this record, the Board finds that the 
preponderance of the evidence is against awarding service 
connection for a low back disorder as incurred in or 
aggravated during ADT or IDT.  The Board has considered the 
appellant's assertion that  his post-active duty back 
injuries happened because of the initial injury on active 
duty, or that his current low back disorder constitutes 
injury on ADT or IDT, or aggravation during ADT or IDT of a 
pre-existing low back disorder.  

However, in light of the inconsistency of the appellant's 
numerous reports of the history of his low back symptoms, 
which include contentions dating the onset of his symptoms in 
Thailand, or in Vietnam, or in 1980, or in 1983, or while on 
ADT on April 15, 1988, the Board finds that his testimony is 
essentially without credibility except where corroborated 
independently.

As discussed in detail above, the Board has concluded the 
appellant did not incur a back injury during active duty in 
the Air Force.  See II. A., supra.  Thus, as a legal matter, 
his claim based on ADT or IDT must be for disability from 
disease or injury incurred or aggravated during ADT or for 
injury incurred or aggravated during IDT.  The preponderance 
of the evidence is against finding the appellant sustained a 
low back injury or developed arthritis during ADT.  There is 
no documentation of acute injury during ADT, considering that 
the only report of onset of symptoms during ADT was the April 
15, 1988, report.  On its face, the report documents the 
contemporaneous examiner's opinion that the appellant then 
had an exacerbation of a pre-existing condition, not the 
incurrence of an injury.

As to whether the pre-existing condition was aggravated by 
service, the only evidence of increase in disability during 
such service is the April 1988 Air National Guard treatment 
record and profile notation of aggravation of pre-existing 
injury.  Although the military physician used the term 
"aggravation," the medical records are strongly probative 
that the appellant had an acute exacerbation without 
aggravation.  The hiatus of a year between the April 1988 Air 
National Guard finding of aggravation and the April 1989 
report of back pain, followed by a hiatus of over 10 years 
between the January 1990 negative periodic physical 
examination and the May 2000 worker's compensation claim is 
very persuasive that the appellant did not suffer permanent 
aggravation of his back disorder on ADT on April 15, 1988.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (finder 
of fact considering all evidence correctly found hiatus in 
records of many years after service was clear and convincing 
evidence that claimed condition was not aggravated in 
service).

The next mention of low back disorder in the service records 
is several months after the May 15, 2000, civilian work 
injury.  The August 2000, notation of back pain after 
training is not evidence of aggravation versus exacerbation 
during the IDT of that date.  The substantial body of 
evidence comprising physicians' and the appellant's 
statements of December 2000 and January 2001 are persuasive 
that he did not suffer aggravation of a pre-existing disorder 
during the August 2000 or the December 2000 IDT.  
Significantly, the dispute between Drs. Friedman and O'Brien 
over whether the appellant suffered aggravation of his low 
back disorder at all during 2000 is entirely over whether the 
May 15, 2000, work injury aggravated a pre-existing low back 
condition, not whether ADT or IDT aggravated a pre-existing 
low back condition.

The February 2001 Air National Guard follow-up treatment 
record did not show any aggravation during ADT or IDT; it 
noted the appellant's report of most recent exacerbation six 
month's previously.  It is uninformative about his duty 
status at the time of the reported most recent exacerbation.  
Finally, as noted, the VA examiner found it unlikely that the 
appellant's low back symptoms were related to his military 
service, which appeared to encompass consideration of both 
regular active duty and ADT and IDT.  For these reasons, the 
Board finds that the preponderance of the evidence 
establishes that the appellant did not incur a low back 
disorder during any period of ADT or IDT, or aggravate a pre-
existing low back disorder during any period of ADT or IDT.

The appellant avers repeatedly that his treating physicians 
have concurred in his opinion that all of his back injuries 
have been interrelated exacerbations of the initial injury 
resulting from failure to correctly diagnose and treat his 
back in service.  The several statements of record from the 
appellant's treating physicians in fact do not show they 
share his opinion of onset during or because of active duty 
or of onset or aggravation during or because of ADT or IDT.  
At best, as support of the appellant's claim, they are 
equivocal and disclaim any insight into the time of onset of 
the appellant's low back disorder.  Drs. Price and Bates 
opine, in essence, that onset during or current status 
because of injury in service cannot be confirmed.  None have 
attributed his current status to any injury or exacerbation 
during ADT or IDT.  Again, to the contrary, those physicians 
who have written about the cause and time of onset of the 
appellant's low back disorder and related symptoms have 
universally attributed both the symptoms and the pathology to 
injuries sustained during civilian employment, as in the 
interchange between Drs. Friedman and Bates from November 
2000 to January 2001 about whether the May 15, 2000, injury 
caused a permanent increase in disability versus acute 
exacerbation.

Especially probative and contradicting the appellant's 
assertions of aggravation during ADT or IDT are the May 15, 
2000, statement of Dr. Price addressing the appellant's 
injury on the job that day, and the appellant's December 2000 
statement in which he was adamant that he was asymptomatic 
prior the May 15, 2000, injury on the job.  

In summary, for the reasons and bases set forth above, the 
Board finds that the clear preponderance of the evidence is 
against awarding service connection for a low back disorder 
as incurred or aggravated during ADT or IDT.  38 U.S.C.A. 
§§ 101(2), (22), (23), (24), 1110, 1131 1153; 38 C.F.R. 
§§ 3.303, 3.306 (2006).

III.  Increased Rating

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant obtained service connection in August 1978 for 
history of spastic colon based on service medical records.  
In September 2000, he applied for an increased rating.

He testified in September 2002 that he had three to four 
loose bowel movements daily and his weight had been 
fluctuating.  In response to questions from his 
representative, he clarified that by fluctuating he meant 
increasing.  He denied malnutrition.  He reported that he 
took fiber supplements and he kept a bland diet during flare-
ups about five times a year. He reported that the frequency 
of symptoms varied from none for two years to 10 episodes in 
one year, which he averaged as five episodes a year.  

The appellant's disability has been rated under Diagnostic 
Code 7319.  See 38 C.F.R. § 4.14.  Under this code, a 30 
percent rating is assigned if the disability is severe; 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress; 10 percent if moderate; 
frequent episodes of bowel disturbance with abdominal 
distress; and noncompensable if mild; disturbances of bowel 
function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2006).  These rating 
criteria were unamended by the May 2001 amendment of other 
diagnostic codes under section 4.114.

In April 2006, the appellant asserted that the necessity of 
aborting sigmoidoscopy because of colon spasm demonstrated 
the severity of his spastic colon.  A January 2000 report of 
Dr. Lewer documents an incomplete diagnostic colonoscopy due 
to spasm at 15 cm. in March 1999.  However, this episode is 
not indicative of increased severity of spastic colon or 
irritable bowel syndrome.  The response of the colon to the 
colonoscope is not evidence of how the appellant's disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

As to the frequency and severity of his disability, the 
record reflects that he had an acute episode of epigastric 
distress in July 2001, diagnosed at St. Alphonsus Hospital 
emergency room (ER) as gastritis, which was found to probably 
be related to medication.  The appellant had another acute 
episode of primarily lower abdominal distress and visit to 
the St. Alphonsus ER in February 2002, diagnosed as irritable 
bowel syndrome.  The hospital informational document 
described common symptoms as cramping in the lower abdomen, 
often with excessive rumbling, gurgling, and bloating, 
diarrhea, mucus in the stool and constipation.  The 
appellant's treating gastroenterologist opined on February 
2002 follow-up that the appellant had significant irritable 
bowel with adverse reaction presumptively secondary to 
anticholinergic effects of medication.  The plan was to 
change medication.

On VA compensation examinations of July 2001 and May 2006 the 
appellant reported constant lower abdominal distress and 
daily diarrhea.  He told the July 2001 examiner of the 
diagnosis of spastic colon in service and the increase in 
symptoms following gall bladder surgery in 1998.  He reported 
a gain of about 25 pounds in recent years since quitting 
smoking.  The July 2001 VA compensation examination was six 
days after the July 2001 ER visit.  On July 2001 compensation 
examination the appellant's abdomen was soft, supple with 
decreased bowel sounds throughout, with mild pain to 
palpation of the left lower quadrant without guarding or 
rebound tenderness.  The examiner noted a normal colonoscopy 
in 2001, which found a benign polyp and diverticula.  The 
assessment was history of spastic colon with no residual 
disease.

Private medical records show the appellant's complaints of 
multiple abdominal symptoms in December 1998, which after 
extensive work-up resulted in elective cholecystectomy in 
January 1999.  Records of Dr. Lewer from July 1987 to June 
2001 show steady weight gain from 140 pounds to a low of 131 
pounds four months after gall bladder surgery, then 
increasing to a high of 162 pounds in March 2001.  VA 
outpatient records show the appellant's weight continuing to 
increase to 167 pounds in September 2003, falling to 157 as 
measured for an August 2004 private general physical, and 
fluctuating in a range of 158 to 162 from March 2005 to 
January 2006, when it was 160.  The May 2005 VA examiner did 
not record the appellant's weight on that date.  The 
appellant's weight has not shown any precipitous change that 
could indicate increased severity of a gastrointestinal 
disorder, even if weight loss was a criterion of rating 
spastic colon.  See 4.112 (2006).

The May 2006 VA examiner noted the appellant's history and 
current complaints as essentially the same as in the 2001 VA 
examination.  The appellant reported loss of weight from 167 
pounds to 152 pounds in the past year.  He subsequently 
commented that he had been watching his diet.  He did not 
associate the weight loss with gastrointestinal pathology.  
Based on review of the claims folder and medical records, the 
May 2006 examiner commented that the outpatient records from 
2001 to the present showed the appellant's irritable bowel 
syndrome and non-ulcer dyspepsia stable.  The assessment was 
spastic colon stable and unchanged since August 2001.

Review of VA and private treatment records from December 1998 
to June 2006 show very few mentions of diarrhea or other 
spastic colon symptoms.  The treatment records comprise a 
reasonably continuous record of his medical complaints, i.e., 
approximately monthly entries over the period December 1998 
to June 2006.  They show extensive attention to multiple 
disorders other than spastic colon.  From this, the Board 
infers that the appellant frequently seeks medical attention, 
and the silence of the treatment records as to symptoms of 
spastic colon is probative evidence that they are less 
frequent and less severe than the appellant reports in his 
hearing testimony and to VA compensation examiners.  The 
Board finds the clinical records more probative of the 
severity and manifestations of the appellant's spastic colon 
disorder than his testimony or reports to the VA examiners.

The private treatment records do show episodes of abdominal 
distress in July 2001 and February 2002, with impressions of 
irritable bowel syndrome, as described in the St. Alphonsus 
ER reports and the February 2002 follow-up severe treatment 
note of Dr. Tanabe.  In context, these records relate the 
severe symptoms to adverse reactions to medication.  Because 
of the appellant's propensity to adverse reactions to 
multiple medications, the private treatment records show 
careful management of his medication.  The flare-ups of July 
2001 and February 2002 do not document the frequency, 
severity or persistence of symptoms the appellant reports.  
Significantly in this regard, the essentially negative 
finding of the July 2001 VA compensation examination just six 
days after the July 2001 St. Alphonsus ER episode is 
probative evidence that the symptoms of spastic colon are 
less persistent and continuous than the appellant asserts.

In October 2001 the appellant complained to R. Uhlmann, M.D., 
of some spasms in the epigastrium starting immediately after 
his cholecystectomy, which the doctor assessed as irritable 
bowel syndrome and probable mild gastroesophageal reflux 
disease (GERD).  GERD is shown elsewhere in the private 
treatment records to be an ongoing problem, causing 
heartburn, water brash, and substernal discomfort.  In 
January 2002 the appellant reported to Dr. Tanabe abdominal 
pain seemingly temporally related to his cholecystectomy 
manifesting as fairly intense, acute onset mid-epigastric 
pain radiating to the right upper quadrant directly beneath 
the incision site.  The pain resolved spontaneously in 20 
minutes and was not associated with changes in defection.  
This evidence further tends to show that the acute episodes 
shown in July 2001 and February 2002 do not show an increase 
in severity of spastic colon.  They are not evidence that 
manifestations of the appellant's spastic colon meet or more 
nearly approximate the disability picture commensurate with 
the next higher rating than they do the current 
noncompensable rating.  38 C.F.R. § 4.7 (2006).

A VA outpatient record of November 2003 noted all of the 
appellant's problems were stable.  In August 2004 the 
appellant sought treatment from Genesis Medical Center for 
complaints of weight loss and fatigue for the past month.  
His weight was 157.  He denied nausea, vomiting, diarrhea or 
other symptoms.  His abdomen was normal on examination.  The 
complaint was not attributed to spastic colon.  In April 2005 
he had a general physical examination at Genesis Medical 
Center.  He reported abdominal pressure spasms were relieved 
by TUMS.  Reflux was noted controlled by Nexium.  No other 
abdominal symptoms or complaints were noted.

In summary, the Board concludes the appellant's own 
statements are of no probative value as he appears to 
exaggerate the frequency and severity of spastic colon 
symptoms in his hearing testimony and when reporting to VA 
compensation examiners.  The Board further concludes that the 
disability picture derived from the medical records is more 
consistent with symptoms that are "mild; disturbances of 
bowel function with occasional episodes of abdominal 
distress," than it is with symptoms that are "moderate; 
frequent episodes of bowel disturbance with abdominal 
distress."  Thus, the criteria for an increased rating under 
Diagnostic Code 7919 have not been met.

The Board has considered whether the diagnosis of gastritis 
that was noted during a hospitalization warrants a 
consideration of an alternative rating under that code.  
However, as the diagnosis of gastritis was not found to be 
related to his service-connected disability, and there is no 
other medical evidence to suggest such a relationship, the 
Board finds that the preponderance of the evidence is against 
granting an alternative rating under Diagnostic Code 7307.  
See 38 C.F.R. § 4.114.

In summary, the Board finds that the preponderance of the 
evidence is against finding that his disability is manifested 
by more than mild disturbances of bowel function with 
occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114, DC 7319 (2006).  Thus, the benefit sought on appeal 
is denied.


ORDER

Service connection for a low back disorder is denied.

An increased (compensable) rating for spastic colon is 
denied.


REMAND

While this case was in remand status in October 2006, VA 
granted service connection and assigned an initial rating for 
herpes simplex.  The appellant filed a notice of disagreement 
(NOD) with the agency of original jurisdiction in December 
2006, prior to return of the claims file to the Board.  The 
AOJ did not issue a statement of the case as required.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.26 (2006).  
These circumstances require the Board to remand the issue for 
compliance with law and regulation.  Manlincon v. West, 12 
Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Review the claim for a higher 
(compensable) initial rating for herpes 
simplex, 38 C.F.R. § 19.26 (2006), insure 
complete compliance with the VCAA, 
38 U.S.C.A. § 5103A (West 2002), 
38 C.F.R. § 3.159 (2006), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2005); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2006).  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


